DETAILED ACTION
Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Election/Restrictions
Claims 8-13 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/2/2022.
Applicant’s election without traverse of species I in the reply filed on 3/2/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/8/2020 was filed prior to the mailing date of this action.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 5/5/2020.  These drawings are acceptable.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 5 is objected to because of the following informalities:  “the relative” should be - -a relative - -.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: one valve body acting portion in claim 3, one valve body movable portion in claim 6, one housing movable portion in claim 7, one lifting element in claim 7, and one valve body opening portion in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mojadad (US 4522233).
Regarding claim 1, Mojadad discloses a valve (10), comprising: a housing (12); at least one valve body (32,34,38,44) disposed in the housing, the at least one valve body being rotatable in the housing; and at least one sealing element (46, see Fig. 1,2,4, item 46 is cross-hatched as rubber) provided between the housing and the at least one valve body, wherein the at least one sealing element is formed by integral molding (col. 5, lns.51-58).  
Regarding claim 2, Mojadad discloses  the at least one sealing element is molded on at least one of the housing and the at least one valve body (see fig.1 and 2, item 46 is on the valve body).  
Regarding claim 3, Mojadad discloses the housing is provided with a plurality of housing openings (16,22,26), and the housing has a cavity (within 14,16) provided therein; and the at least one valve body is provided with at least one valve body acting portion (the angled sidewall of valve body 32), the at least one valve body is disposed in the cavity, and the at least one valve body can rotate in the cavity, wherein when the at least one valve body rotates by a predetermined angle (see Fig. 5a,5b), the at least one valve body acting portion and at least one of the plurality of housing openings cooperate with each other such that the at least one valve body acting portion selectively and at least partially opens or blocks the at least one of the plurality of housing openings so as to selectively connect or regulate at least one fluid passage.  
Regarding claim 4, Mojadad discloses the at least one sealing element (46) is molded on the at least one valve body around the at least one valve body acting portion (46 is considered as being molded around the sidewall of 32, as shown in Figures 1 and 2 and as disclosed in col. 5, lns. 51-58).  
Regarding claim 14, Mojadad discloses  the at least one valve body acting portion comprises at least one valve body opening portion (opening 42), and when the at least one valve body rotates by a predetermined angle, the at least one valve body opening portion and at least one housing opening (24) of the plurality of housing openings cooperate with each other such that the at least one valve body opening portion selectively and at least partially opens the at least one housing opening of the plurality of housing openings so as to selectively connect or regulate the at least one fluid passage (as shown in Figure 5b, as the valve rotates, the opening 42 creates communication with the lower port 24).

Claim(s) 1-7 and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Partridge et al. (US 9228664).
Regarding claim 1, Partridge et al. discloses a valve (10, Figure 2 and 7-16), comprising: a housing (12); 
at least one valve body (50,52,54,110) disposed in the housing, the at least one valve body being rotatable in the housing; and 
at least one sealing element (120 being molded 232 as in Fig. 7-16, col. 5, lns. 49-61,col.14,lns.30-50; the molded sealing element is in the alternate embodiment which is based on Figure 2 and therefore seen as anticipating the limitations) provided between the housing and the at least one valve body, wherein the at least one sealing element is formed by integral molding.  
Regarding claim 2, Partridge et al. discloses the at least one sealing element is molded on at least one of the housing and the at least one valve body (the molded thickness of 232 is shown as being on the valve body 50, figures 14-16).  
Regarding claim 3, Partridge et al. discloses the housing is provided with a plurality of housing openings (30/32, see Fig. 1), and the housing has a cavity (14) provided therein; and the at least one valve body is provided with at least one valve body acting portion (218, see Fig. 14,15), the at least one valve body is disposed in the cavity, and the at least one valve body can rotate in the cavity, wherein when the at least one valve body rotates by a predetermined angle, the at least one valve body acting portion and at least one of the plurality of housing openings cooperate with each other such that the at least one valve body acting portion selectively and at least partially opens or blocks the at least one of the plurality of housing openings so as to selectively connect or regulate at least one fluid passage (252 passage in Fig. 14,15 is opened or blocked by 232 is it moves).  
Regarding claim 4, Partridge et al. discloses the at least one sealing element (232) is molded on the at least one valve body around the at least one valve body acting portion (as shown in Figure 15).  
Regarding claim 5, Partridge et al. discloses at least one lifting structure (212 cylinder portion acting with chamber 136 and seals 108) for moving the at least one sealing element relative to the housing upward and downward to regulate the relative distance between the at least one sealing element and the housing, wherein when the at least one valve body rotates, the at least one sealing element at least partially leaves the housing (as shown in Fig. 14, 232 does not abut housing 12).  
Regarding claim 6, Partridge et al. discloses the at least one valve body comprises at least one valve body movable portion (218), and the at least one sealing element (232) is molded on the at least one valve body movable portion, wherein the at least one lifting structure (212) comprises at least one lifting element (the outer surface of 212 contacting seals 108); and the at least one lifting element is connected to the at least one valve body movable portion for moving the at least one sealing element upward and downward (the outer surface of 212 is connected to 218, as shown in figures 14-16).  
Regarding claim 7, Partridge et al.  discloses  the housing comprises at least one housing movable portion (90, Fig. 1), wherein the at least one lifting structure (212) comprises at least one lifting element (the outer diameter of 212); and the at least one lifting element is connected to the at least one housing movable portion (the lifting element is connected to the one housing movable portion fluidically, as shown in Figure 1, 90 passage connects to 130 to 132 to 134 which connects with chamber 136 shown in Figure 15) for moving the at least one housing movable portion upward and downward.  
Regarding claim 14, Partridge et al. discloses  the at least one valve body acting portion 218 comprises at least one valve body opening portion (the sealing face surface of 232 that mates with the body 12 when closed as shown in Figure 15), and when the at least one valve body rotates by a predetermined angle, the at least one valve body opening portion and at least one housing opening of the plurality of housing openings cooperate with each other such that the at least one valve body opening portion selectively and at least partially opens the at least one housing opening of the plurality of housing openings so as to selectively connect or regulate the at least one fluid passage (col.13,lns.46-col.14,lns.2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          
          
 	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753